
	
		II
		110th CONGRESS
		1st Session
		S. 538
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce income tax withholding deposits to reflect a
		  FICA payroll tax credit for certain employers located in specified portions of
		  the GO Zone, and for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 TitleThis Act may be cited as the Work, Hope, and Opportunity for the Disaster Area Today
			 Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Reduction in
			 income tax withholding deposits to reflect fica payroll tax credit for certain
			 employers located in specified portions of the GO Zone during 2007
			(a)General
			 RuleIn the case of any applicable calendar quarter—
				(1)the aggregate
			 amount of required income tax deposits of an eligible employer for the calendar
			 quarter following the applicable calendar quarter shall be reduced by the
			 payroll tax credit equivalent amount for the applicable calendar quarter,
			 and
				(2)the amount of any
			 deduction allowable to the eligible employer under chapter 1 of the Internal
			 Revenue Code of 1986 for taxes paid under section 3111 of such Code with
			 respect to employment during the applicable calendar quarter shall be reduced
			 by such payroll tax credit equivalent amount.
				For
			 purposes of the Internal Revenue Code of 1986, an eligible employer shall be
			 treated as having paid, and an eligible employee shall be treated as having
			 received, any wages or compensation deducted and withheld but not deposited by
			 reason of paragraph (1).(b)Carryovers of
			 Unused AmountsIf the payroll tax credit equivalent amount for
			 any applicable calendar quarter exceeds the required income tax deposits for
			 the following calendar quarter—
				(1)such excess shall
			 be added to the payroll tax credit equivalent amount for the next applicable
			 calendar quarter, and
				(2)in the case of
			 the last applicable calendar quarter, such excess shall be used to reduce
			 required income tax deposits for any succeeding calendar quarter until such
			 excess is used.
				(c)Payroll Tax
			 Credit Equivalent AmountFor purposes of this section—
				(1)In
			 generalThe term payroll tax credit equivalent
			 amount means, with respect to any applicable calendar quarter, an amount
			 equal to 7.65 percent of the aggregate amount of wages or compensation—
					(A)paid or incurred
			 by the eligible employer with respect to employment of eligible employees
			 during the applicable calendar quarter, and
					(B)subject to the
			 tax imposed by section 3111 of the Internal Revenue Code of 1986.
					(2)Trade or
			 business requirementA rule similar to the rule of section 51(f)
			 of such Code shall apply for purposes of this section.
				(3)Limitation on
			 wages subject to creditFor purposes of this subsection, only
			 wages and compensation of an eligible employee in an applicable calendar
			 quarter, when added to such wages and compensation for any preceding applicable
			 calendar quarter, not exceeding $15,000 shall be taken into account with
			 respect to such employee.
				(d)Eligible
			 employer; eligible employeeFor purposes of this section—
				(1)Eligible
			 employer
					(A)In
			 generalThe term eligible employer means any
			 employer which conducts an active trade or business in one or more specified
			 portions of the GO Zone and employs not more than 100 full-time employees on
			 the date of the enactment of this Act.
					(B)Specified
			 portions of the go zoneThe term specified portions of the
			 GO Zone has the meaning given such term by section 1400N(d)(6)(C) of the
			 Internal Revenue Code of 1986.
					(2)Eligible
			 employeeThe term eligible employee means with
			 respect to an eligible employer an employee whose principal place of employment
			 with such eligible employer is in one or more specified portions of the GO
			 Zone. Such term shall not include an employee described in section
			 401(c)(1)(A).
				(e)Applicable
			 calendar quarterFor purposes of this section, the term
			 applicable calendar quarter means any of the 4 calendar quarters
			 beginning in 2007.
			(f)Special
			 RulesFor purposes of this section—
				(1)Required income
			 tax depositsThe term required income tax deposits
			 means deposits an eligible employer is required to make under section 6302 of
			 the Internal Revenue Code of 1986 of taxes such employer is required to deduct
			 and withhold under section 3402 of such Code.
				(2)Aggregation
			 rulesRules similar to the rules of subsections (a) and (b) of
			 section 52 of the Internal Revenue Code of 1986 shall apply.
				(3)Employers not
			 on quarterly systemThe Secretary of the Treasury shall prescribe
			 rules for the application of this section in the case of an eligible employer
			 whose required income tax deposits are not made on a quarterly basis.
				(4)Adjustments for
			 certain acquisitions, etcUnder regulations prescribed by the
			 Secretary—
					(A)AcquisitionsIf,
			 after December 31, 2006, an employer acquires the major portion of a trade or
			 business of another person (hereafter in this paragraph referred to as the
			 predecessor) or the major portion of a separate unit of a trade
			 or business of a predecessor, then, for purposes of applying this section for
			 any calendar quarter ending after such acquisition, the amount of wages or
			 compensation deemed paid by the employer during periods before such acquisition
			 shall be increased by so much of such wages or compensation paid by the
			 predecessor with respect to the acquired trade or business as is attributable
			 to the portion of such trade or business acquired by the employer.
					(B)DispositionsIf,
			 after December 31, 2006—
						(i)an
			 employer disposes of the major portion of any trade or business of the employer
			 or the major portion of a separate unit of a trade or business of the employer
			 in a transaction to which paragraph (1) applies, and
						(ii)the employer
			 furnishes the acquiring person such information as is necessary for the
			 application of subparagraph (A),
						then, for
			 purposes of applying this section for any calendar quarter ending after such
			 disposition, the amount of wages or compensation deemed paid by the employer
			 during periods before such disposition shall be decreased by so much of such
			 wages as is attributable to such trade or business or separate unit.(5)Other
			 rules
					(A)Government
			 employersThis section shall not apply if the employer is the
			 Government of the United States, the government of any State or political
			 subdivision of the State, or any agency or instrumentality of any such
			 government.
					(B)Treatment of
			 other entitiesRules similar to the rules of subsections (d) and
			 (e) of section 52 of such Code shall apply for purposes of this section.
					3.Bonus business
			 travel deduction in specified portions of the GO Zone
			(a)In
			 generalSection 274(n)(2) (relating to exceptions) is amended by
			 striking or at the end of subparagraph (D), by striking the
			 period at the end of subparagraph (E)(iv) and inserting , or,
			 and by inserting after subparagraph (E)(iv) the following new
			 subparagraph:
				
					(F)such expense is
				for goods, services, or facilities made available before January 1, 2010, in
				one or more specified portions of the GO Zone (as defined in section
				1400N(d)(6)(C).
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid or incurred after the date of the enactment of this Act, in taxable years
			 ending after such date.
			4.Extension of
			 increased expensing for qualified section 179 Gulf Opportunity Zone property
			 located in specified portions of the GO ZoneParagraph (2) of section 1400N(e) (relating
			 to qualified section 179 Gulf Opportunity Zone property) is amended—
			(1)by striking
			 this subsection, the term and
			 inserting
				
					this
			 subsection—(A)In
				generalThe term
					,
				and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)Extension for
				certain propertyIn the case of property substantially all of the
				use of which is in one or more specified portions of the GO Zone (as defined in
				subsection (d)(6)(C)), such term shall include section 179 property (as so
				defined) which is described in subsection (d)(2), determined—
						(i)without regard to
				subsection (d)(6), and
						(ii)by substituting,
				in subparagraph (A)(v) thereof—
							(I)2009
				for 2007, and
							(II)2009
				for
				2008.
							.
			5.Extension of
			 work opportunity tax credit for Hurricane Katrina employees hired by small
			 businesses located in specified portions of the GO Zone
			(a)In
			 generalSection 201(b)(1) of the Katrina Emergency Tax Relief Act
			 of 2005 (Public Law 109–73) is amended by striking who is hired during
			 the 2-year period and all that follows and
			 inserting
				
					who—(A)is hired during
				the 2-year period beginning on such date for a position the principal place of
				employment which is located in the core disaster area, or
					(B)is hired—
						(i)during the period
				beginning on the date of the enactment of the Work, Hope, Opportunity, and
				Disaster Area Tax Act of 2007 and ending before January 1, 2010, for a position
				the principal place of employment which is located in one or more specified
				portions of the GO Zone (as defined in subsection 1400N(d)(6)(C) of the
				Internal Revenue Code of 1986), and
						(ii)by an employer
				who has no more than 100 employees on the date such individual is hired,
				and
						.
			(b)Effective
			 dateThe amendment made by this section take effect as if
			 included in section 201 of the Katrina Emergency Tax Relief Act of 2005.
			6.Extension and
			 modification of 15-year straight-line cost recovery for qualified leasehold
			 improvements and qualified restaurant improvements located in specified
			 portions of the GO Zone; 15-year straight-line cost recovery for certain
			 improvements to retail space located in specified portions of the GO
			 Zone
			(a)Extension of
			 leasehold and restaurant improvements
				(1)In
			 generalClauses (iv) and (v) of section 168(e)(3)(E) (relating to
			 15-year property) are each amended by striking January 1, 2008
			 and inserting January 1, 2008 (January 1, 2009, in the case of property
			 placed in service in one or more specified portions of the GO Zone (as defined
			 in subsection 1400Nd)(6)(C)).
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2007.
				(b)Modification of
			 treatment of qualified restaurant property as 15-year property for purposes of
			 depreciation deduction
				(1)Treatment to
			 include new constructionParagraph (7) of section 168(e)
			 (relating to classification of property) is amended to read as follows:
					
						(7)Qualified
				restaurant property
							(A)In
				generalExcept as provided in subparagraph (B), the term
				qualified restaurant property means any section 1250 property
				which is an improvement to a building if—
								(i)such improvement
				is placed in service more than 3 years after the date such building was first
				placed in service, and
								(ii)more than 50
				percent of the building's square footage is devoted to preparation of, and
				seating for on-premises consumption of, prepared meals.
								(B)Property
				located in certain areas of GO ZoneIn the case of property
				placed in service in one or more specified portions of the GO Zone (as defined
				in subsection 1400Nd)(6)(C)), such term means any section 1250 property which
				is a building (or its structural components) or an improvement to such building
				if more than 50 percent of such building's square footage is devoted to
				preparation of, and seating for on-premises consumption of, prepared
				meals.
							.
				(2)Effective
			 DateThe amendment made by this subsection shall apply to any
			 property placed in service after the date of the enactment of this Act.
				(c)Recovery period
			 for depreciation of certain improvements to retail space
				(1)15-year recovery
			 periodSection 168(e)(3)(E) (relating to 15-year property) is
			 amended by striking and at the end of clause (vii), by striking
			 the period at the end of clause (viii) and inserting , and, and
			 by adding at the end the following new clause:
					
						(ix)any qualified
				retail improvement property placed in service before January 1, 2009, in one or
				more specified portions of the GO Zone (as defined in subsection
				1400Nd)(6)(C).
						.
				(2)Qualified retail
			 improvement propertySection 168(e) is amended by adding at the
			 end the following new paragraph:
					
						(8)Qualified retail
				improvement property
							(A)In
				generalThe term qualified retail improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
								(i)such portion is
				open to the general public and is used in the retail trade or business of
				selling tangible personal property to the general public, and
								(ii)such improvement
				is placed in service more than 3 years after the date the building was first
				placed in service.
								(B)Improvements
				made by ownerIn the case of an improvement made by the owner of
				such improvement, such improvement shall be qualified retail improvement
				property (if at all) only so long as such improvement is held by such owner.
				Rules similar to the rules under paragraph (6)(B) shall apply for purposes of
				the preceding sentence.
							(C)Certain
				improvements not includedSuch term shall not include any
				improvement for which the expenditure is attributable to—
								(i)the enlargement of
				the building,
								(ii)any elevator or
				escalator,
								(iii)any structural
				component benefitting a common area, or
								(iv)the internal
				structural framework of the
				building.
								.
				(3)Requirement to
			 use straight line methodSection 168(b)(3) is amended by adding
			 at the end the following new subparagraph:
					
						(I)Qualified retail
				improvement property described in subsection
				(e)(8).
						.
				(4)Alternative
			 systemThe table contained in section 168(g)(3)(B) is amended by
			 inserting after the item relating to subparagraph (E)(viii) the following new
			 item:
					
						
							
								
									(E)(ix)39
									
								
							
						.
				(5)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				
